
	
		I
		111th CONGRESS
		1st Session
		H. R. 972
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Wilson of South
			 Carolina (for himself and Mr. Kline of
			 Minnesota) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to eliminate the
		  requirement that certain former members of the reserve components of the Armed
		  Forces be at least 60 years of age in order to be eligible to receive health
		  care benefits.
	
	
		1.Elimination of the age
			 requirement for health care benefits for NON-REGULAR SERVICE
			 RETIREESSection 1074(b) of
			 title 10, United States Code, is amended—
			(1)by striking
			 (1); and
			(2)by striking
			 paragraph (2).
			
